MEMORANDUM***
Ezequiel Velasquez-Figueroa, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion *207the denial of a motion to reopen, Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999), and we deny the petition for review.
The BIA did not abuse its discretion in denying the motion to reopen because the evidence of changed country conditions Velasquez-Figueroa submitted was not material to his claims for relief. See 8 C.F.R. § 1003.2(c)(3)(ii). Although the new evidence indicates that certain groups in Guatemala are at risk for persecution, there is no evidence that Velasquez-Figueroa’s risk of persecution due to his membership in the civil patrol has increased since the date of the immigration judge’s decision. See Konstantinova, 195 F.3d at 530 (denying petition where new evidence was too general to demonstrate well-founded fear).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.